Citation Nr: 1044520	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  04-00 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an increased evaluation for duodenal ulcer and 
hiatal hernia currently rated 30 percent disabling.

3.  Entitlement to service connection for lung cancer, to include 
as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1969 to 
March 1972.

The issue of entitlement to service connection for PTSD comes 
before the Board of Veterans' Appeals (Board) on appeal from a 
February 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  In 
an October 2005 decision, the Board reopened the claim for 
service connection for PTSD, and remanded the issue for further 
development.   The remaining issues on appeal come before the 
Board on appeal from a December 2004 rating decision issued by 
the RO.  

In a September 2007 decision, the Board denied the issues of 
entitlement to service connection for PTSD and entitlement to an 
increased rating for duodenal ulcer and hiatal hernia.  It also 
remanded the issue of service connection for lung cancer for 
further development.  With respect to the issues pertaining to 
PTSD and duodenal ulcer and hiatal hernia, the Veteran filed a 
timely appeal to the United States Court of Appeals for Veterans 
Claims (Court).  In a May 2010 Memorandum Decision, the Court 
vacated the Board's September 2007 decision and remanded the case 
to the Board for compliance with the instructions set forth 
therein.  

The Board observes that a Board hearing was held at the RO in 
April 2007 before another Veterans Law Judge who is no longer 
employed at the Board.  In August 2010, the Board advised the 
Veteran of this fact and gave him the opportunity to request a 
new hearing before another Veterans Law Judge.  However, that 
same month, the Veteran responded that he did not wish to appear 
for another hearing and requested that this case be decided on 
the evidence of record.  

The Board notes that additional evidence has become part of the 
record since the Court decision, which has not been reviewed by 
the RO.  In an August 2010 statement, the Veteran, through his 
representative, waived RO consideration of this evidence. 

In a March 2010 informal hearing presentation, the Veteran's 
representative indicated that a claim for service connection for 
thyroid cancer was denied based on a lack of new and material 
evidence in the October 2005 Board decision.  This decision was 
also appealed to the Court and the Veteran's representative 
indicated that the status of the appeal was unclear from the 
record.  Nevertheless, in an October 2007 Memorandum Decision, 
the Court affirmed the Board's October 2005 decision.  
Accordingly, this issue is no longer in appellate status.  


FINDING OF FACT

The Veteran has been diagnosed with PTSD due to a verified 
stressor incurred in service.


CONCLUSION OF LAW

PTSD was incurred during the Veteran's active duty service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for 
PTSD.  Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from disability 
resulting from an injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions 
of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs 
(f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, 
and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

The Veteran was attached at different times to the 3rd and 4th 
Battalions of the 21st Infantry Regiment, 11th Brigade.  He 
served in Vietnam from January 1970 to August 1971, and reported 
that he served at Landing Zone Debbie, Landing Zone Charlie 
Brown, Hill 510, and Da Nang.  The Veteran made various 
allegations of stressor events in the course of a prior claim for 
service connection for PTSD, which was initially submitted in 
June 1991.  The Veteran now alleges witnessing persons being 
killed in air strikes, and also being assigned to bag body parts 
as casualties of combat.  In May 2005, U.S. Army Joint Services 
Records Research Center (JSRRC) (then officially named Center for 
Unit Records Research (CURR)) confirmed that the 4th Battalion to 
which the Veteran had been assigned "did experience numerous 
accounts of combat activity and enemy contact, some with negative 
results and others with casualties."  On this basis, the 
Veteran's exposure to combat-type activities is conceded for 
purposes of this decision, thus satisfying the in-service 
stressor requirement to support a claim for service connection 
for PTSD.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  Further, 
under the new criteria, the Veteran's claimed stressors 
effectively include a fear for his life is consistent with the 
places, types, and circumstances of the Veteran's service in 
Vietnam as detailed in his service personnel records.  In turn, 
his lay testimony alone may also establish the occurrence of the 
claimed in-service stressor.  

However, there remains the question of a current diagnosis of 
PTSD due to stressors experienced in service.  38 C.F.R. § 
3.304(f).  The claims folder contains a brief letter from a 
psychologist at a Vet Center dated in July 1991, which provided 
that the Veteran had scored 140 on a Mississippi Scale for 
Combat-Related PTSD, indicating a strong likelihood of combat 
related PTSD.  The psychologist concluded, based on the Veteran's 
significant combat history and his current symptoms, that the 
Veteran had moderate to severe PTSD.  

Two treatment notes by this psychologist are contained in the 
claims folder.  The first, in June 1991, stated that the Veteran 
had PTSD like symptoms for 20 years and his Mississippi Scale 
test score was 140.  The psychologist then noted that the Veteran 
required PTSD counseling.  The second note, dated in July 1991, 
indicated that the Veteran reported the following: daily 
intrusive thoughts of Vietnam combat experiences, nightmares and 
sleep disturbance, emotional numbing and social isolation, and a 
poor employment record.  The psychologist's objective 
observations were dressed casually but clean and he assessed 
moderate to severe PTSD.

As previously discussed, in the October 2005 remanded, the Board 
reopened the Veteran's claim as his claimed stressor had been 
corroborated, and remanded the case for a VA examination.  The 
Veteran underwent a VA PTSD examination in November 2005.  After 
examining the Veteran, the examiner assessed that even giving the 
Veteran the benefit of the doubt, he had at best sub-clinical 
symptoms of a stress disorder.  Significantly, though, the 
Veteran did not complete any psychological testing.  The examiner 
explained that criteria required for a diagnosis of PTSD were not 
met, with hallmark PTSD symptoms of avoidance and psychological 
arousal associated with stressor events not reported.  The 
examiner diagnosed an adjustment disorder with depressed mood 
associated with cancer diagnosis and treatment, alcohol abuse, 
and cannabis abuse.  The examiner did not diagnose PTSD.

In the September 2007 decision, the Board determined that the 
1991 treatment records could not be relied upon to support the 
claim because the psychologist did not adequately discuss the 
DSM-IV criteria required for a diagnosis of PTSD.  Accordingly, 
based on the VA examination report, which the Board found to be 
of high probative value, the Veteran's claim was denied as the 
Veteran had not been diagnosed with PTSD based on a corroborated 
in-service stressor.

However, in the May 2010 Memorandum Decision, the Court found 
that the Board had provided an inadequate statement of reasons 
and bases because it had failed to consider an October 2004 VA 
treatment record, which showed a positive PTSD  screen.  Further, 
the Court also found that the Board erred in rejecting the 1991 
treatment records because they did not adequately discuss the 
DSM-IV criteria for PTSD because the DSM-IV criteria was not 
published until 1994.  The Court also determined that the Board 
failed to explain why psychological testing instruments were not 
required in this case in light of the October 2005 remand, which 
directed that any appropriate psychological tests should be 
conducted.  Accordingly, the Court vacated and remanded the case 
for compliance with its Memorandum decision.    

Subsequently, the Veteran submitted a June 2010 private opinion 
from Leta A. Livoti, Ph.D., LCSW, LCPC.  She indicated that she 
had treated the Veteran from December 2008 and June 2009.  After 
examining the Veteran, taking a thorough history concerning his 
corroborated in-service stressors and giving appropriate 
psychological testing, the examiner determined that tests results 
strongly supported all classic symptoms of PTSD.  She gave a 
diagnosis of PTSD and concluded that there was no doubt that the 
Veteran suffered from chronic moderate to severe PTSD as a result 
of his intense war experience in Vietnam.  

The Board is thus presented with an evidentiary picture which 
shows conflicting medical opinions as to whether the Veteran 
currently suffers from PTSD.  All of the examiners have been 
identified as medical professionals with the requisite experience 
in handling PTSD cases.  Moreover, all of the examiners were 
aware of the Veteran's in-service corroborated stressors.  
Importantly, it appears that the November 2005 VA examination did 
not include all pertinent psychological testing.  Accordingly, 
after balancing the evidence, the Board must conclude that there 
is essentially a state of equipoise as to the medical conclusions 
to be drawn.  In such situations, a decision favorable to the 
Veteran is mandated by 38 U.S.C.A.  § 5107(b).  In conclusion, 
the Board finds that the Veteran does suffer from PTSD and that 
the PTSD has been sufficiently linked to an in-service stressor.  
See 38 U.S.C.A. § 5107(b).  In sum, the statutory and regulatory 
criteria for entitlement to service connection for PTSD have been 
met.  

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations in this case since there is no 
detriment to the veteran as a result of any VCAA deficiency in 
view of the fact that the full benefit sought by the Veteran is 
being granted by this decision of the Board.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  By letter dated in February 2007, 
the Veteran was furnished notice of the manner of assigning a 
disability evaluation and an effective date.  He will have the 
opportunity to initiate an appeal from these "downstream" 
issues if he disagrees with the determinations which will be made 
by the RO in giving effect to the Board's grant of service 
connection.


ORDER

Service connection for PTSD is warranted.  To that extent, the 
appeal is granted.  


REMAND

The Veteran is also seeking a rating in excess of 30 percent for 
duodenal ulcer and hiatal hernia.  In the September 2007 
decision, the Board found that based on the medical evidence of 
record, including a February 2007 VA examination, a higher rating 
was not warranted.  In the May 2010 Memorandum decision, the 
Court found that the Board had not provided adequate reasons and 
bases for denying a higher evaluation because it did not discuss 
the symptoms addressed in a June 2004 treatment record and it 
appeared that the Board attributed findings to the February 2007 
VA examination report that the examiner did not make.  
Accordingly, given that it does not appear that the February 2007 
VA examination adequately addressed all of the applicable rating 
criteria under Diagnostic Code 7305 for duodenal ulcer and 
Diagnostic Code 7346 for hiatal hernia, in order to comply with 
the Court's Memorandum Decision, the Veteran should be afforded 
another VA examination to adequately address the severity of his 
duodenal ulcer and hiatal hernia.  

Further, the Veteran is also seeking service connection for lung 
cancer.  The September 2007 Board remand observed that the 
Veteran was seeking service connection for lung cancer as being a 
distinct and separate claim from that of thyroid cancer, which 
was previously denied by the Board.  At the Board hearing, the 
Veteran emphasized that he may have primary lung cancer entirely 
distinct from his thyroid cancer, and contended that this 
distinction could only be determined surgically.  This 
distinction is pertinent to the claim, as primary lung cancer is 
presumptively service connected based on herbicide agent 
exposure, whereas thyroid cancer is not.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  The remand also noted  that an April 
2007 statement from C.M. Corsi, M.D., indicated that a 
bronchoscopy was accomplished.  He reported that the mass in the 
Veteran's right lung appeared to be thyroid cancer rather than a 
new lung cancer but that the only way to be as certain as 
possible was to have a radiologist compare the Veteran's whole 
body scan of 2005 with the CT scan and comment on whether the 
increased uptake on the iodine scan correlates to the abnormality 
on the CT scan.  If there was such a correlation, then the lung 
mass was clearly metastatic thyroid cancer.  

Accordingly, in the September 2007 remand, the Board directed the 
RO to obtain a medical opinion by an appropriate specialist in 
oncology.  The RO was also directed to obtain from a qualified 
radiologist a comparison of the Veteran's whole body scan of 2005 
with the CT scan referred to by Dr. Conti and request that the 
radiologist comment on whether the increased uptake on the iodine 
scan correlates to the abnormality on the CT scan, as suggested 
by Dr. Conti.  Thereafter, the  radiologist and the specialist in 
oncology were directed to express an opinion as to whether any 
cancer in the Veteran's lung was metastatic from his thyroid 
cancer or was a new primary lung cancer. 

In November 2007, the RO obtained an opinion from a nurse 
practitioner.  It was not indicated whether she was a specialist 
in oncology as requested by the Board.  Further, it does not 
appear that a qualified radiologist performed a comparison of the 
2005 whole body scan and the CT scan referred to by Dr. Conti.  
Moreover, the examiner indicated that she could not address at 
this time without resorting to mere speculation if the mass in 
the Veteran's lungs was a cancer and especially whether it was 
metastatic from this thyroid cancer.  However, before the Board 
can rely on an examiner's conclusion that an etiology opinion 
would be speculative, the examiner must explain the basis for 
such an opinion or the basis must otherwise be apparent in the 
Board's review of the evidence, which was not done in the instant 
case.  See Jones v. Shinseki, No. 07-3060 (U.S. Vet. App. Mar. 
25, 2010).  In the March 2010 informal hearing presentation, the 
Veteran's representative argued that the opinion was inadequate 
for rating purposes and failed to comply with the remand; and 
asserted that the case should be returned in order to comply with 
the Board remand.  The Board agrees.  Thus, in order to comply 
with the Board's September 2007 remand, the RO must take 
additional action with regard to obtaining a sufficient VA 
opinion by an appropriate specialist in oncology.  See Stegall v. 
West, 11 Vet.App. 268 (1998).

Moreover, in the March 2010 informal hearing presentation, the 
Veteran's representative also pointed out the most recent 
treatment records associated with the claims file were from 
September 2007.  The Veteran's representative asserted that the 
RO should obtain all VA treatment records from September 2007 to 
the present.  As VA medical records are constructively of record 
and must be obtained, the RO should obtain VA treatment records 
September 2007 to the present.  See 38 C.F.R. § 3.159; Bell v. 
Derwinski, 2 Vet. App. 611 (1992).   

Lastly, since this case is being returned for other evidentiary 
development, the RO should ensure that the Veteran has been 
provided consistent with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in connection with his current 
claim.

Accordingly, the case is REMANDED for the following actions:

1. The RO should ensure that the Veteran 
has been provided notice consistent with 
the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in connection with 
his current claim.  

2.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from September 2007 to the present. 

3.  The Veteran should be afforded an 
appropriate VA examination to ascertain the 
severity and manifestations of his service-
connected duodenal ulcer and hiatal hernia.  
The claims file must be reviewed in 
association with the examination.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  After reviewing 
the claims file, the examiner should also 
report any complaints and clinical findings 
associated with the duodenal ulcer and 
hiatal hernia.  The examiner is requested 
to report the severity of any anemia and 
weight loss, any evidence of hematemesis or 
melena, symptoms of pain and vomiting and 
any recurrent incapacitating episodes as 
well as any other criteria set forth under 
Diagnostic Codes 7305 and 7346.  

4.  The RO should obtain a VA medical 
opinion from a medical doctor specializing 
in oncology in order to ascertain the 
etiology of any lung cancer.  The oncology 
specialist should obtain from a qualified 
radiologist a comparison of the Veteran's 
whole body scan of 2005 with the CT scan 
referred to by Dr. Conti and request that 
the radiologist comment on whether the 
increased uptake on the iodine scan 
correlates to the abnormality on the CT 
scan, as suggested by Dr. Conti.  The 
significance of any such correlation, or 
lack thereof, should be explained.  The 
radiologist and the specialist in oncology 
should then, either each or in 
collaboration, express an opinion as to 
whether any cancer in the Veteran's lung is 
metastatic from his thyroid cancer or is a 
new primary lung cancer.  A detailed 
rationale for the opinion(s) expressed 
should be provided.

 5.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


